Citation Nr: 1142237	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployabilty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her service-connected disabilities alone cause her to be unable to secure and follow substantially gainful employment. 

During her May 2011 Travel Board Hearing, the Veteran stated that her service-connected disorders had increased in severity since she was last examined in December 2010.  In this regard, she testified that she was receiving treatment several times each month for her service connected cervical and lumbar disorders, and that she was fainting several times each week due to the impact of her headache disorder and hypertension.  In light of the appellant's report of pathology that is markedly different than that reported in December 2010 additional development is in order to determine both the current level of severity of the Veteran's symptoms and their effect on her ability to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include any and all additional records dated since August 2011 from the Temple VA medical center.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, the Veteran should be afforded separate VA neurological, cardiovascular and orthopedic examinations.  The claims folder is to be made available for the examiners to review.  In accordance with the latest worksheets for rating neurological disorders the neurologist must address the impact on the appellant's ability to work due to her headache disorder.  The orthopedist must address the impact on the appellant's ability to work due to her cervical, bilateral shoulder and lumbar disorders.  A cardiologist must address the impact on the appellant's ability to work due to her hypertension.  In providing each opinion each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is her responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for any failure to report for each and every VA examinations without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



